Appeal from anorder of the Family Court, Genesee County (Eric R. Adams, J.), entered December 19, 2003 in a proceeding pursuant to Family Court Family Court *1034Act article 6. The order granted respondent’s motion to dismiss the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Norwood v Capone, 15 AD3d 790, 792-793 [2005]; Matter of Krest v Kawczynski, 9 AD3d 907, 907-908 [2004]). Present— Pigott, Jr., P.J., Hurlbutt, Kehoe, Martoche and Smith, JJ.